DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 5/25/21 and the preliminary amendment filed 5/25/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-18 are pending.
3.	Claims 1-18 are rejected.

Drawings
4.	The drawings filed on 5/25/21 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/25/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Invitation to Participate in DSMER Pilot Program
6.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
7.	Claims 3 and 11 are objected to because of the following informalities:  Claims 3 and 11 state “at least one of”, i.e. a, b, and c.  Thus, the use of the word, “and” is viewed as a typo since the Applicant states at least one of.  Thus, is viewed as a typo wherein “or” should replace the word, “and”.  Appropriate correction is required.
   
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 17 recites the limitation, “A computer program comprising instructions which, when executed on at least one processor”. The claim appears to be directed to “software per se” since it states, “when executed on at least one processor” which is more of an intended use. As such, the claim is not limited to statutory subject matter and are therefore non-statutory.  Claim 18 depends on claim 17 and rejected for the same reason.

	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
11.	Claim 18 recites the limitation, “A carrier containing the computer program of claim 17, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium”. The claim appears to include “signals per se” (para. 14, Applicant’s Specification/publication). As such, the claim is not limited to statutory subject matter and are therefore non-statutory.  

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 4-7, 9, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884.

 	As per claim 1, Mopur teaches a method performed by a machine learning agent for supporting machine learning applied on an industrial process by using computing resources in an edge cloud, (machine learning (“ML”) algorithms (or models) may be deployed by the IoT core to devices at the IoT edge to enable the IoT edge to perform certain actions to maintain optimal conditions; an IoT edge 110 may represent a factory floor comprising a number of industrial machines such as rollers, stampers, conveyor belts, pneumatic lifts, and other machinery, which may be manually operated or robotically controlled.) (para. 9, 13) the method comprising: 
identifying at least one state of the industrial process, (via tracking performance metrics) (para. 10); 
selecting a learning model comprising a training algorithm for the machine learning based on the identified at least one state, (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (at least one state) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10); 
(training models to rapidly and efficiently optimize ML model performance) (para. 10),
Mopur does not specifically teach adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm; and 
applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud.
However, Bernat teaches adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm, (a network attached pool of AI resources may function as virtual “scaled-up” appliances. In embodiments, capacity scale-up may be achieved “behind the scenes”, so to speak, by partitioning training (adapting) work (comprise processes/algorithms) into pieces that may then be executed (figured/computed) on variable numbers of physical AI resources that are dynamically composed) (para. 33, 43, 45, 64; Fig. 3, 4); applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud, (adaptive logic, based on traffic monitoring as well as traffic prediction, may provide elastic throughput and the ability to reapportion capacities for each ANN (resources on EDGE Cloud) to be trained) (para. 45, 64; Fig. 3, 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).

 	As per claim 4, the method according to claim 1, Mopur teaches wherein training data generated in the industrial process and used for training the learning model, (training data set) (para. 18) is divided into at least two state specific data sets where each data set is related to a corresponding state of the industrial process, (custom (via time stamps (comprising states) from an historical database) and accumulated streaming data set (includes not only the new streaming data but also historical data previously used to train the production ML model) (para. 39, 44).

 	As per claim 5, the method according to claim 1, Mopur teaches wherein the identified at least one state comprises any of: a lifecycle state, a resource availability state, a performance state, a health status state, (via tracking performance metrics) (para. 10).

 	As per claim 6, the method according to claim 1, Mopur teaches wherein said selecting a learning model is further based on at least one objective of the machine learning to fulfil said objective(s), (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (objective) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10).

(via to rapidly and efficiently optimize (multiple objectives) ML model performance (respective state)) (para. 10).

 	As per claim 9, Mopur teaches a machine learning agent arranged to support machine learning applied on an industrial process by using computing resources in an edge cloud, wherein the machine learning agent is configured (machine learning (“ML”) algorithms (or models) may be deployed by the IoT core (agent) to devices at the IoT edge to enable the IoT edge to perform certain actions to maintain optimal conditions; an IoT edge 110 may represent a factory floor comprising a number of industrial machines such as rollers, stampers, conveyor belts, pneumatic lifts, and other machinery, which may be manually operated or robotically controlled.) (para. 9, 13) to:
identify at least one state of the industrial process, (As part of continuously learning at the IoT core from data streams from the IoT edge; hence, via tracking performance metrics as well) (para. 10); 
select a learning model comprising a training algorithm for the machine learning based on the identified at least one state, (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (at least one state) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 10, 18);
(subjecting each model to a training data set, qualify performance by applying a validation data set (to obtain unbiased results), and create a reasonably generalized ML model; (training models to rapidly and efficiently optimize ML model performance) (para. 10, 18).
Mopur does not specifically teach adapt so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm; and 
applying the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud.
However, Bernat teaches adapting so that the amount of available computing resources in the edge cloud is sufficient for performing computations according to the training algorithm, (a network attached pool of AI resources may function as virtual “scaled-up” appliances. In embodiments, capacity scale-up may be achieved “behind the scenes”, so to speak, by partitioning training (adapting) work (comprise processes/algorithms) into pieces that may then be executed (figured/computed) on variable numbers of physical AI resources that are dynamically composed) (para. 33, 43, 45, 64; Fig. 3, 4); apply the adapted training algorithm on data generated in the industrial process using computing resources in the edge cloud, (adaptive logic, based on traffic monitoring as well as traffic prediction, may provide elastic throughput and the ability to reapportion capacities for each ANN (resources on EDGE Cloud) to be trained) (para. 45, 64; Fig. 3, 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and (Bernat; para. 32, 38).

 	As per claim 12, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to divide training data generated in the industrial process and used for training the learning model (training data set) (para. 18), into at least two state specific data sets where each data set is related to a corresponding state of the industrial process (custom (via time stamps (comprising states) from an historical database) and accumulated streaming data set (includes not only the new streaming data but also historical data previously used to train the production ML model) (para. 39, 44).

 	As per claim 13, the machine learning agent according to claim 9, Mopur teaches wherein the identified at least one state comprises any of: a lifecycle state, a resource availability state, a performance state, a health status state, (via tracking performance metrics) (para. 10).

 	As per claim 14, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to select a learning model further based on at least one objective of the machine learning to fulfil said objective(s), (via identifying the impact of such changes within an IoT environment and utilizing such information to determine how to train ML models to rapidly and efficiently optimize ML model performance (objective) at the IoT edge; based on new data, consider the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge) (para. 9, 10).

 	As per claim 15, the machine learning agent according to claim 14, Mopur teaches wherein the at least one objective comprises multiple state-specific objectives which are defined for respective states of the industrial process, (via to rapidly and efficiently optimize (multiple objectives) ML model performance (respective state)) (para. 10).

 	As per claim 17, Mopur teaches a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, (para. 69).

 	As per claim 18, a carrier containing the computer program of claim 17, Mopur teaches wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium, (para. 69, 76).

15.	Claims 2, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884 and further in view of Wang et al., (Wang), US PGPub. No.: 20200050951.

As per claim 2, the method according to claim 1, Mopur teaches wherein the training algorithm in the selected learning model is adapted, (updated) (para. 69).
	Mopur do not specifically teach computing resources available in the edge cloud.
	However, Bernat teaches computing resources available in the edge cloud, (para. 33, 103).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).
Neither Mopur nor Bernat specifically teaches model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available.
However, Wang teaches model is adapted by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available, (The model requester node then reduces the plurality of other edge nodes (also reduces the complexity of the training) by excluding the lowest-value edge node from the plurality of other edge nodes, (reduced amount of computing resources) and generates a set of participating (hence, available) edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model (also reduced complexity to enable execution) by repeatedly distributing most recent parameters (thus, reducing complexity of algorithm/process) of the machine learning model to the participating edge nodes; edge node of a network of cloud computing nodes) (para. 6, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 8, the method according to claim 1, Mopur teaches wherein when multiple states are identified in the industrial process, (via rapidly and efficiently optimizing ML model performance at the IoT edge which is part of the industrial process; IoT edge 110 may represent a factory floor comprising a number of industrial machines) (para. 10, 13) a machine learning model is selected and a training algorithm therein is adapted for each identified state, (embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training (process/procedure, hence algorithm) the ML models to more efficiently and quickly identify the need to deploy (selected) a new ML model) (para. 10)
Neither Mopur nor Bernat specifically teach model is selected to reduce the amount of computing resources used for the respective training algorithms.
(The model requester node then reduces the plurality of other edge nodes by excluding the lowest-value edge node from the plurality of other edge nodes, and generates a set of participating edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model by repeatedly distributing most recent parameters of the machine learning model to the participating edge nodes,) (para. 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 10, the machine learning agent according to claim 9, Mopur teaches wherein the machine learning agent is configured to adapt the training algorithm in the selected learning model, (The results may include performance statistics from a variety of different data analytic algorithms in various embodiments. In some embodiments, the result of model training may not be output to a separate training model performance
comparator, but comparison of the results may be performed by the same IoT core component; updated) (para. 9, 65, 69). 
Mopur do not specifically teach computing resources available in the edge cloud.
However, Bernat teaches computing resources available in the edge cloud, (para. 33, 103).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur and Bernat in order to provide edge cloud appliances having their AI models real time trained and efficiently real time trained, (Bernat; para. 32, 38).
Neither Mopur nor Bernat specifically teaches adapt algorithm by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available.
However, Wang teaches adapt algorithm by reducing complexity of the training algorithm to enable execution of the learning model with reduced amount of computing resources available, (The model requester node then reduces the plurality of other edge nodes (hence, reduces the complexity of the training algorithm) by excluding the lowest-value edge node from the plurality of other edge nodes, (reduced amount of computing resources) and generates a set of participating (hence, available) edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model (also reduced complexity to enable execution) by repeatedly distributing most recent parameters (thus, reducing complexity of algorithm/process) of the machine learning model to the participating edge nodes; edge node of a network of cloud computing nodes) (para. 6, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

 	As per claim 16, the machine learning agent according to claim 9, Mopur teaches wherein when multiple states are identified in the industrial process, (via rapidly and efficiently optimizing ML model performance at the IoT edge which is part of the industrial process; IoT edge 110 may represent a factory floor comprising a number of industrial machines) (para. 10, 13); the machine learning agent is configured to select a machine learning model and to adapt a training algorithm therein for each identified state (embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training (process/procedure, hence algorithm) the ML models to more efficiently and quickly identify the need to deploy (selected) a new ML model) (para. 9, 10, 63) 
Neither Mopur nor Bernat specifically teach select a model and adapt a algorithm to reduce the amount of computing resources used for the respective training (The model requester node then reduces the plurality of other edge nodes by excluding the lowest-value edge node from the plurality of other edge nodes, and generates a set of participating edge nodes from the plurality of other edge nodes by repeating steps of identifying and reducing until a total of the cost estimates from the plurality of other edge nodes is within a cost budget of the model requester node. Using the set of participating edge nodes, the model requester node trains the machine learning model by repeatedly distributing most recent parameters of the machine learning model to the participating edge nodes,) (para. 5, 72).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Wang in order to distribute the most recent parameters of the machine 
learning model to the participating edge nodes, receive updates to the most recent parameters from the participating edge nodes, and establish new parameters for the machine learning model by aggregating the updates from the participating edge nodes, (Wang; para. 72).

16.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mopur et al., (Mopur), US PGPub. No.: 20200151619 applied to claims above, in view of Bernat et al., (Bernat), US PGPub. No.: 20190042884 and further in view of Johnson et al., (Johnson), US Patent No.: 11169288.

As per claim 3, the method according to claim 1, Mopur teaches a learning rate of the training algorithm (via tune the algorithm’s learning rate for optimization) (para. 47).
Neither Mopur nor Bernat specifically teaches wherein said adapting the training algorithm comprises at least one of: reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model.
However, Johnson teaches wherein said adapting the training algorithm comprises at least one of: reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model, (machine learning models can be improved by reducing time to reach a desired level of accuracy) (col. 33, lines 59-63) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mopur, Bernat and Johnson in order include other machine learning models which can have hyperparameters. A hyperparameter can be set arbitrarily, or according to various factors such as availability of computing resources, availability of training data, required (Johnson; col. 7, lines 32-37).

 	As per claim 11, the machine learning agent according to claim 9, wherein the machine learning agent is configured to adapt the training algorithm by performing at least one of: Mopur teaches a learning rate of the training algorithm (via tune the algorithm’s learning rate for optimization) (para. 47, 48). 
Neither Mopur nor Bernat specifically teaches adapt the training algorithm by performing at least one of reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model.
However, Johnson teaches adapt the training algorithm by performing at least one of reducing an amount of iterations performed in the training algorithm on the data generated in the industrial process; increasing a learning rate of the training algorithm; increasing an interval of evaluating the learning model; reducing an accuracy requirement for the selected learning model; reducing a degree of a training algorithm used in the learning model; and reducing the number of layers used in the learning model , (machine learning models can be improved by reducing time to reach a desired level of accuracy) (col. 33, lines 59-63).
(Johnson; col. 7, lines 32-37).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Xiong, US PG Pub. No.: 20190079898, para. 20.  See form 892.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        3/21/22